MEMORANDUM **
Pursuant to the stipulation by appellants Helt, Davis, Kane, Catalano, Crimson, Merwin, Ellen and Glenn Webster, Riffe, Philippet, Meeks, Bice, Maroney, Lamonte, Johnston, and Dysart, their appeals are DISMISSED with prejudice and with each party to bear its own costs.
With respect to appellants Dow, Col-field, MacDonald, and Canepa, their cases are REMANDED to the United States District Court for proceedings consistent with the California Supreme Court’s holdings in the cases of Myers v. Philip Morris Cos., 28 Cal.4th 828, 123 Cal.Rptr.2d 40, 50 P.3d 751 (Cal.2002) and Naegele v. R.J. Reynolds Tobacco Co., 28 Cal.4th 856, 123 Cal.Rptr.2d 61, 50 P.3d 769 (Cal.2002).
Case No. 99-16916 is DISMISSED IN PART and REMANDED IN PART; case No. 99-16934 is DISMISSED IN PART and REMANDED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.